—In a proceeding pursuant to CPLR article 78 to review, inter alia, a determination of the Commissioner of the Department of Correctional Services dated December 3, 1998, the petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Smith, J.), entered January 13, 2000, as dismissed the proceeding.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The petitioner is a prison inmate who has Acquired Immune Deficiency Syndrome. The petitioner sought, among other things, an order precluding him from being considered for placement in a double cell due to his medical condition. The Supreme Court properly found that the issues raised by the petitioner were not ripe for judicial review (see, 7 NYCRR 1701.5 [b] [2] [iii]; Matter of Rushin v Commissioner of N. Y. State Dept. of Correctional Servs., 235 AD2d 891; Matter of Jamaica Water Supply Co. v Public Serv. Commn., 152 AD2d 17). Krausman, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.